Title: From Thomas Jefferson to Thomas Walker, 23 June 1790
From: Jefferson, Thomas
To: Walker, Thomas



Dear Sir
New York June 23. 1790.

I have duly recieved your favor of June 7. and really wish it were in my power to give a satisfactory opinion as to what should be done relative to the grant of lands therein mentioned: but my absence and attention to other subjects have rendered these so little familiar to my mind, that I am not competent to advise in them. If I recollect rightly, Mr. Mason’s land law was intended by him to lay asleep all Western claims which were not within the descriptions inserted in the law, or which should not comply with the conditions then pointed out. If this grant is saved under these descriptions or conditions I should imagine a caveat would secure what others have located on them, and that for the residue the Register could refuse his receipt. If they are not saved by those descriptions or conditions, the assembly alone can relieve, and the power will not remain with them but till the independance of the Western country shall be  acknoleged. Thus, you see, Sir, I have nothing but hypothesis and conjecture, instead of advice, to offer. The gentlemen of the law within our state can decide it on better grounds.
Our last advices from Europe shew an extensive war in the North of Europe certain, and render one probable between England and Spain, in which it is probable that France also would engage. I hope that peace and profit will be our lot. Perhaps it may dispose both powers to accomodate us in the affairs of the Western posts and the Missisipi.
Accept my cordial wishes for your health and happiness, and assurances of the sincere esteem & respect with which I am Dear Sir Your friend & servant,

Th: Jefferson


Mr. Daniel Smith is appointed Secretary of the territory South of the Ohio.

